Per Curiam:
While a tenant cannot be permitted to controvert the title of his landlord under whom he entered into possession, yet if one in possession under claim of title is induced to accept a lease through misrepresentation, fraud, or trick of the lessor, he is. not estopped from setting up a title superior to that of his lessor. So we think if the lease be made through mutual mistake of' the facts by both parties, the lessee is not estopped from setting, up her- superior title, if she was in possession when she executed the lease.
Judgment affirmed.